DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 04 February 2021 is acknowledged. Claims 10-20 and newly added claims 21-29 are pending in this application.

Response to Arguments
Applicant’s arguments, see page 9, filed 04 February 2021, with respect to Election of Species have been fully considered and are persuasive.  The restriction has been withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 15-18, 20-24, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. US 7,917,879.
Regarding claim 10, Becker et al. discloses a system for manufacturing an integrated circuit, the system comprising: 
a non-transitory computer readable medium configured to store executable instructions col. 52, line 55 – col. 53, line 2; and 
a processor coupled to the non-transitory computer readable medium, wherein the processor is configured to execute the executable instructions for col. 52, line 55 – col. 53, line 2: 
placing a set of gate layout patterns on a first layout level Figs. 2, 3a, 16, 19A-19D, the set of gate layout patterns corresponding to fabricating a set of gate structures of the integrated circuit Fig. 19A1, each of the layout patterns of the set of gate layout patterns being separated from an adjacent layout pattern of the set of gate layout patterns in a first direction X-Direction by a first pitch P1A, the set of gate layout patterns extending in a second direction different from the first direction and overlapping a set of gridlines Figs. 19A1-19C, the set of gridlines extending in the second direction Y-Direction, and each gridline of the set of gridlines being separated from an adjacent gridline of the set of gridlines by the first pitch Figs. 19A1-19C; and 
placing a cut feature layout pattern G1 on the first layout level, the cut feature layout pattern extending in the first direction and overlapping the set of gate layout Fig. 19C-19D.  
Regarding claim 15, Becker et al. discloses the system of claim 10, wherein the processor col. 52, line 55 – col. 53, line 2 is further configured to execute instructions where: 
the removed portion of the gate structure of the set of gate structures comprises Fig. 19C: 
a cut length in the first direction X-Direction, and a cut width in the second direction Y-Direction; 
and 3Application No. 16/695,047Docket No. T5057-1300UBthe cut feature layout pattern comprises: 
a pattern length in the first direction X-Direction, the pattern length corresponding to the cut length; and 
a pattern width in the second direction Y-Direction, the pattern width corresponding to the cut width G1.  
 	Regarding claim 16, Becker et al. discloses the system of claim 10, wherein the processor is further configured to execute instructions Fig. 19C where: 
a first set of gate layout patterns corresponding to fabricating a set of functional gate structures 1903A of the integrated circuit; and 
a second set of gate layout patterns corresponding to fabricating a set of non-functional gate structures 1903B of the integrated circuit.  


    PNG
    media_image1.png
    732
    505
    media_image1.png
    Greyscale

Regarding claim 17, Becker et al. discloses a system for manufacturing an integrated circuit, the system comprising: 
a non-transitory computer readable medium configured to store executable instructions col. 52, line 55 – col. 53, line 2; and 
a processor coupled to the non-transitory computer readable medium, wherein the processor is configured to execute the executable instructions for col. 52, line 55 – col. 53, line 2: 
generating a first set of gate layout patterns (e.g. two- three gate patterns) corresponding to fabricating a first set of gate structures of the integrated circuit Figs. 2, 3a, 16, 19A-19D, each of the layout patterns of the first set of gate layout patterns being separated from an adjacent layout pattern of the first set of gate layout patterns in a first direction X-Direction by a first distance P1A, the first set of gate layout patterns Figs. 19A1-19C, the first set of gridlines extending in the second direction Y-Direction, and each gridline of the first set of gridlines being separated from an adjacent gridline of the first set of gridlines by a first pitch P1A; and 
generating a second set of gate layout patterns (e.g. two- three gate patterns) corresponding to fabricating a second set of gate structures of the integrated circuit Figs. 2, 3a, 16, 19A-19D, each of the layout patterns of the second set of gate layout patterns being separated from an adjacent layout pattern of the second set of gate layout patterns in the first direction by a second distance, the second 4Application No. 16/695,047Docket No. T5057-1300UBset of gate layout patterns extending in the second direction Y-Direction and overlapping a second set of gridlines Figs. 2, 3a, 16, 19A-19D, the second set of gridlines extending in the second direction, and each gridline of the second set of gridlines being separated from an adjacent gridline of the second set of gridlines by a second pitch P1A.  
Regarding claim 18, Becker et al. discloses the system of claim 17, wherein the processor is further configured to execute instructions for col. 52, line 55 – col. 53, line 2: 
generating a set of conductive feature layout patterns Figs. 20A-20B extending in the second direction Y-Direction, each layout pattern of the set of conductive feature layout patterns being separated from one another in the first direction X-Direction, the set of conductive feature layout patterns corresponding to fabricating a set of conductive structures of the integrated circuit Figs. 20A-20B.  
claim 20, Becker et al. discloses the system of claim 17, wherein the processor col. 52, line 55 – col. 53, line 2 is further configured to execute instructions for: 
generating a set of active region layout patterns Fig. 18 extending in the first direction X-Direction, being below the first set of gate layout patterns and the second set of gate layout patterns, and being separated from one another in the second direction Y-Direction, the set of active region layout patterns corresponding to fabricating a set of active regions of the integrated circuit.  
Regarding claim 21, Becker et al. discloses the system of claim 17, wherein the processor col. 52, line 55 – col. 53, line 2 is further configured to execute instructions for: 
generating a third set of gate layout patterns (e.g. two- three gate patterns) corresponding to fabricating a third set of gate structures of the integrated circuit Fig. 19C, each of the layout patterns of the third set of gate layout patterns being separated from an adjacent layout pattern of the third set of gate layout patterns in the first direction X-Direction by a third distance, the third set of gate layout patterns extending in the second direction Y-Direction and overlapping a third set of gridlines col. 52, line 55 – col. 53, line 2, the third set of gridlines extending in the second direction Y-Direction, and each gridline of the third set of gridlines being separated from an adjacent gridline of the third set of gridlines by a third pitch P1A.  
Regarding claim 22, Becker et al. discloses the system of claim 17, wherein the first set (e.g. set 1) of gate layout patterns are between the second set (e.g. set 2) of e.g. set 3) layout patterns Fig. 19C annotated above.  
Regarding claim 23, Becker et al. discloses the system of claim 18, wherein the processor col. 52, line 55 – col. 53, line 2 is further configured to execute instructions where: 
a layout pattern of the set of conductive feature layout patterns is between a layout pattern of the first set of gate layout patterns and an adjacent layout pattern of the first set of gate layout patterns Figs. 20A-20C.  
Regarding claim 24, Becker et al. discloses a system for manufacturing an integrated circuit, the system comprising: 
a non-transitory computer readable medium configured to store executable instructions col. 52, line 55 – col. 53, line 2; and a processor coupled to the non-transitory computer readable medium, wherein the processor col. 52, line 55 – col. 53, line 2 is configured to execute the executable instructions for: 
generating a set of gate layout patterns corresponding to fabricating a set of gate structures of the integrated circuit, the set of gate layout patterns is on a first layout level Figs. 2, 3a, 16, 19A-19D, each of the layout patterns of the set of gate layout patterns being separated from an adjacent layout pattern of the set of gate layout patterns in a first direction X-Direction by a first pitch P1A, the set of gate layout patterns extending in a second direction Y-Direction different from the first direction and overlapping a set of gridlines Figs. 19A1-19C, the set of gridlines extending in the second direction Y-Direction, and each gridline of the set of gridlines being separated from an adjacent gridline of the set of gridlines by the first pitch P1A; and 
 G1 on the first layout level, the cut feature layout pattern extending in the first direction and overlapping the set of gate layout patterns, the cut feature layout pattern identifying a location of a removed portion of a gate structure of the set of gate structures.  
Regarding claim 28, Becker et al. discloses the system of claim 24, wherein the processor is further configured to execute instructions where: 
a first set of gate layout patterns corresponding to fabricating a set of functional gate structures 1903A of the integrated circuit; and 
a second set of gate layout patterns corresponding to fabricating a set of non-functional gate structures 1903B of the integrated circuit.  
Regarding claim 29, Becker et al. discloses the system of claim 24, wherein the processor is further configured to execute instructions where: 
the removed portion of the gate structure of the set of gate structures comprises Fig. 19C: 
a cut length in the first direction X-Direction, and a cut width in the second direction Y-Direction; 
and 3Application No. 16/695,047Docket No. T5057-1300UBthe cut feature layout pattern comprises: 
a pattern length in the first direction X-Direction, the pattern length corresponding to the cut length; and 
a pattern width in the second direction Y-Direction, the pattern width corresponding to the cut width G1.  


Allowable Subject Matter
Claims 11-14, 19 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898